— Order, Supreme Court, Bronx County (Jack Turret, J.), entered on May 28, 1986, unanimously reversed, without costs and without disbursements, to the extent of *474appointing Hon. Samuel J. Silverman, 345 Park Avenue, New York, N. Y., as supervisor for the meeting of the State Committee of the Liberal Party presently scheduled for Saturday, May 31, 1986, and at any adjourned date thereof. The said supervisor shall have full powers to rule on all matters presented to the Committee. No opinion. Concur — Kupferman, J. P., Carro, Kassal and Wallach, JJ.